DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Graham on 17, 19, 23 May 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 8, 13, and 14 have been amended as follows:

In claim 1, line 14, “a first body portion of the occupants” has been changed to, “a first body portion of each of the occupants”.

In claim 1, line 17, “a second body portion of the occupants” has been changed to, “a second body portion of each of the occupants”.

In claim 1, line 18, “the second body portion” has been changed to, “the second body portions”.

In claim 8, line 13, “a first body portion of the occupants” has been changed to, “a first body portion of each of the occupants”.

In claim 8, lines 15 and 16, “a second body portion of the occupants” has been changed to, “a second body portion of each of the occupants”.

In claim 8, line 17, “the second body portion” has been changed to, “the second body portions”.

In claim 8, line 26, “determined associative relationship” has been changed to, “determined associative relationship,”.1

In claim 13, line 1, “claim 11” has been changed to, “claim 12”.

In claim 14, line 13, “in-vehicle systems” has been changed to, “in-vehicle systems;”.2

In claim 14, line 17, “a first body portion of the occupants” has been changed to, “a first body portion of each of the occupants”.

In claim 14, lines 19 and 20, “a second body portion of the occupants” has been changed to, “a second body portion of each of the occupants”.

In claim 14, lines 20 and 21, “the second body portion of the occupants” has been changed to, “the second body portions are identified for the occupants”.

In claim 14, line 26, “image-capture device” has been changed to, “image-capture device,”.3

Allowable Subject Matter
Claims 1 to 15 and 17 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the system, method, or vehicle as recited in claims 1, 8, or 14, wherein (in combination with the other recited elements, steps, and limitations) for example, an associative relationship is determined between the plurality of Z-heights of the plurality of body portions of each of the occupants in the vehicle and a plurality of in-vehicle systems, wherein a first of the in-vehicle systems is automatically associated with a first body portion of each of the occupants, wherein the circuitry (or an in-vehicle electronic device) is configured to identify respective Z-heights of the first body portions for the occupants, wherein a second of the in-vehicle systems is automatically associated with a second body portion of each of the occupants, and wherein the circuitry (or an in-vehicle electronic device) is configured to identify respective Z-heights of the second body portions of the occupants, the plurality of in-vehicle systems are controlled to direct respective output in accordance with the settings to specific body portions of the occupant in the vehicle, based on the estimated plurality of Z-heights and the determined associative relationship, wherein at least a portion of the settings for the first occupant is different than for the second occupant, and wherein the in-vehicle systems are controlled in real-time based on adjustment of the body portions and images captured via the image-capture device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9 to 11 of the Remarks, filed 15 March 2022, with respect to the claim objection and the claim rejections under 35 U.S.C. 112(b) and 103 have been fully considered and are persuasive.  Therefore, the objection and rejections have been withdrawn. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Laack et al. (2018/0206036) reveals a vehicular system for individual audio transmission that is similar in respects to Trestain et al. (2016/0165337; cited previously).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 With a comma (“,”) inserted at the end of the phrase.
        2 With a semi-colon (“;”) inserted at the end of the phrase.
        3 With a comma (“,”) inserted at the end of the phrase.